Citation Nr: 1440927	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by urinary frequency, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1979 to March 1983 and from May 1983 to May 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision.  In June 2014, the Veteran had a video hearing before the undersigned.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran is not shown to have a disability manifested by urinary frequency that is the result of his military service, to include as a result of his in-service surgical procedures or service-connected conditions.


CONCLUSION OF LAW

Criteria for service connection for urinary frequency have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran is seeking service connection for a disability manifested by increased urinary frequency, which he believes is a residual of several in-service surgeries.  In pertinent part, he is service-connected for status post left varicocelectomy with left inguinal neuroma and scar, with major depressive disorder as a secondary condition.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

At a Board hearing in June 2014, the Veteran denied having ever experienced any urinary problems prior to service and stated that he began first having urinary problems several weeks after an operation in service.  He reported feeling like he had to urinate all the time, and stated that he experienced frequent urinary tract infections.  He then stated, somewhat contradictorily, that he just could not urinate.  He asserted that he had experienced this condition ever since.

The Veteran's sister testified that she saw the Veteran while he was in service and she recalled him having to go to the bathroom at a high frequency, and complaining about urinary tract infections.  However, the sister's testimony consisted of mostly "yes" and "no" responses to the representative's questions and provided little information as to how she remembered these reported urinary problems, or providing her own perspective.  While this fact does not render the sister's testimony nonprobative, it does reduce the Board's ability to evaluate the credibility of it, which is important, in that she is attempting to recall a time more than three decades in the past. 

While the Veteran maintains that he has experienced problems with urinary frequency since service, he testified that he first sought treatment for the condition only six years earlier (which would be in approximately 2008, although several VA treatment records appear in 2007), and more than two decades removed from service, and had even ceased treatment as of the time of the hearing.  He estimated that he had to go to the bathroom more than 10 times a day, approximately one to two times per hour.  He stated that he wore absorbent materials which he changed twice per day.

The Veteran denied receiving any treatment during the approximately 20 years between his in-service surgery and his treatment approximately six years before his hearing.  He stated that he simply suffered through everything.  He stated that the condition was constant and would get worse, such that he could not urinate at all.

The Veteran and his sister, as lay people, are competent to report what comes to them through their senses, and they are therefore competent to discuss the onset of his urinary problems and urinary problems they have observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the lay statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
As will be discussed, the only evidence of any urinary frequency problem existing from service was provided by the testimony of the Veteran and his sister.  However, this testimony was provided decades after the Veteran's service, and it is contradicted by the Veteran's service treatment records and post-service VA treatment records, which greatly undermines the probative value of the testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
The Veteran's service treatment records show that in 1981 he underwent a varicocele repair.  He continued to experience inguinal/testicular pain and in October 1982 he underwent an inguinal exploration on the left, which led to the diagnosis of an inguinal neuroma.  The Veteran maintains, such as at his Board hearing, that he experienced urinary frequency problems continuously since the second operation.  However, a separation physical in February 1983 and an enlistment physical in April 1983 both found the Veteran's G-U system to be normal.  Moreover, on medical history surveys completed in February 1983 and April 1983, the Veteran, himself, specifically denied any frequent or painful urination, stating that he was in good health.  Of note, on the February 1983 survey, the Veteran noted the presence of several problems, such as hearing loss, adding weight to his denial of urinary problems at that time.  That is, if he was experiencing urinary problems at that time, as he now maintains 20+ years later, one would have expected him to report it at that time, since he took the time to carefully review the survey as illustrated by his checking a number of disabilities at that time.  As such, the failure to mark urinary problems on the survey provides strong and highly probative evidence that he was not experiencing urinary problems at that time.  

Additionally, the Veteran served for several years after the second surgery, during which time he underwent several urology consultations, but urinary complaints were not raised at those treatment sessions.  The Veteran did have a urinary tract infection in July 1983, but that was attributed to gonorrhea.  In September 1984, the Veteran experienced burning in his urine which was diagnosed as epididymitis.  

At a separation physical in 1985, the Veteran's groin and testicular pain and his two operations were noted, but the medical officer stated that no abnormality was found on examination except for mild scrotal tenderness on the left.  That is, no urinary problems were mentioned.

As such, while the Veteran has suggested that he had urinary issues immediately following his second surgery in service, the fact remains that he did not actually complain about such symptoms at the time, and even affirmatively denied the presence of such symptoms.  Given the fact that the statements in service were given freely without any benefit being sought and given the fact that they were rendered at a time when the Veteran was actually seeking urological treatment, the Board assigns greater weight to the service treatment records than to the lay testimony provided many years later in conjunction with the Veteran's claim for benefits.  When this is done, the weight of the evidence is against a finding that the Veteran's urinary frequency problems were continuous since service.  

This conclusion is further supported by the fact that the Veteran did not seek treatment for any urinary problems for more than two decades after service, first seeking VA treatment in approximately April 2007, at which time he actually denied dysuria, hematuria and frequent urinary tract infections.  He did report difficulty urinating with a reduced stream; however, again, this was more than 20 years removed from service.  In July 2007, it was noted that the Veteran was status post left varicocelectomy with chronic testicular and cord pain.  Of note, urinary problems were not complained of as the Veteran's chief complaints were chronic testicular and cord pain.  The only mention of urinary issues was a notation that the Veteran was on Flomax for LUTS (lower urinary tract symptoms).  

In April 2008, the Veteran underwent a VA examination.  The examiner noted that the Veteran urinated 5 times per day at an interval of approximately 3 hours and he urinated approximately 2 times per night.  The Veteran also reported problems starting urination and his flow was reportedly weak and hesitant.  He did not experience any urinary incontinence.  No opinion was provided assessing whether the Veteran's urinary issues should be considered a disability and if so whether they were the result of his time in military service or a service-connected condition.

In May 2009, a VA treatment record noted the Veteran's complaints of urine stream hesitancy and sometimes difficulty with urination, for the last few months.  Given that this appeared decades after service, it would appear to undermine the suggestion that the urinary problems had existed for multiple decades.
 
In August 2008, the Veteran filed a claim seeking service connection for urinary frequency.  As noted, as a lay person, he is competent to report what comes to him through his senses, and he is therefore competent to discuss the onset of his urinary problems.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the determinations of whether a symptom such as the frequency of urination is a medical disability, and what the etiology of such a disability is, are considered to be a complex medical questions, which the Veteran lacks the medical training and expertise to answer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board finds the Veteran's statements insufficient to establish a current urinary disability that was the result of his service.

Nevertheless, in an effort to help the Veteran substantiate his claim, a VA genitourinary examination was provided in October 2009.  The examiner noted the presence of urinary urgency, hesitancy/difficulty starting the stream, a weak or intermittent stream, dysuria, and dribbling.  The Veteran reported a voiding frequency of every 1-2 hours during the day and 3 episodes at night.  The examiner noted that there was not a history of urinary tract infections, or obstructed voiding.  The examiner found that the Veteran's bladder and urethra were normal on examination.  The Veteran's urinary flow was also tested.  The examiner diagnosed the Veteran with benign prostatic hypertrophy with lower urinary tract symptoms.  However, the examiner found that it was less likely than not that the BPH with LUTS (urinary frequency) was related to either his service connected disabilities ilio-inguinal nerve or major depressive disorder.

This medical opinion has not been undermined by any other probative medical opinion, and it was provided with a full knowledge of the Veteran's claims and following a thorough examination.  It is therefore found to constitute highly probative evidence on the question of whether the Veteran's urinary frequency should be considered a disability and whether it was the result of service.  As such, this opinion is afforded great weight.

As noted, the lay evidence is insufficient in this case to establish service connection, and the medical evidence is against a finding of service connection.  Thus, the weight of the evidence is clearly against the Veteran's claim, and it is therefore denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, Social Security Administration (SSA) record and VA treatment records have been obtained, and the Veteran has not alleged receiving any non-VA treatment for his urinary frequency issues.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's currently claimed disability was related to this in-service treatment.  The Veterans Law Judge also pointed out that the Veteran's claim had been denied because of a negative medical opinion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability claim and contentions and provided a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's representative requested at the Veteran's Board hearing that a second opinion be obtained, but provided no explanation for why such an opinion was necessary and did not specifically question or undermine the VA examiner's opinion.  That is, the representative did not show that the first medical opinion was inadequate in any way, and VA's duty to assist was satisfied by the provision of an adequate examination and opinion.  As discussed above, the claims file is void of any medical suggestion that the Veteran has a current urinary disability that is the result of his in-service surgery.  A medical opinion was obtained, but the examiner provided a negative opinion.  Absent actual challenge to the adequacy of the opinion, the Board is not compelled that an additional opinion is needed to address the claim in this case, and the Board does not find that an additional examination is warranted in that an adequate opinion, sufficient to make a determination in this case, is already of record.
   
The Board notes that subsequent to the issuance of the statement of the case a considerable number of VA treatment records were added to the Veteran's files on Virtual VA and VBMS.  This evidence was not accompanied by a waiver of RO review, but the evidence is entirely duplicative of the evidence that was of record and already of record at the time it was considered by the AOJ.  For example, it was already known that the Veteran had urinary frequency issues and that he had been diagnosed with BPH.  Therefore, additional records showing BPH and urinary frequency issues do not constitute additional new evidence.  Essentially, the Veteran's claim is being denied because the medical opinion found that the Veteran's urinary problems were attributable to his BPH and not to an in-service incident.  As such, additional treatment records showing the presence of BPH is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) to the issue before the Board, and a remand for RO consideration is not required. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for urinary frequency is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


